         Case 1:18-md-02865-LAK Document 312 Filed 04/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                           MASTER DOCKET
CUSTOMS AND TAX ADMINISTRATION
                                                           Case No.: 18-MD-02865 (LAK)
OF THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX                                  STIPULATION AND [PROPOSED]
REFUND LITIGATION                                          ORDER

This document relates to:
18 Civ. 5053
18 Civ. 5374
18 Civ. 8655
18 Civ. 9797
18 Civ. 10100


        WHEREAS, Third-Party Plaintiffs DW Construction, Inc. Retirement Plan, Kamco

Investments, Inc. Pension Plan, Kamco LP Profit Sharing Pension Plan, Linden Associates

Defined Benefit Plan, Moira Associates 401(k) LLC Plan, Riverside Associates Defined Benefit

Plan, American Investment Group of New York, L.P. Pension Plan, Del Mar Asset Management

Savings and Retirement Plan, Federated Logistics LLC 401(k) Plan, Newsong Fellowship

Church 401(k) Plan, The Goldstein Law Group PC 401(k) Profit Sharing Plan, and Sheldon

Goldstein (collectively, “Third-Party Plaintiffs”) have filed Third-Party Complaints against

ED&F Man Capital Markets, Ltd. (“ED&F”) in the above-listed actions;

        WHEREAS, ED&F filed an Answer and Counterclaim in each of the above-listed actions

on March 2, 2020;

        WHEREAS, three groups of Third-Party Plaintiffs each filed a Motion to Dismiss

ED&F’s Counterclaims (the “Motions”) on March 30, 2020;

        WHEREAS, the deadline for ED&F to respond to each of the Motions is April 13, 2020,

and the deadline for the Third-Party Plaintiffs to submit reply memoranda is April 20, 2020;
        Case 1:18-md-02865-LAK Document 312 Filed 04/03/20 Page 2 of 3



       IT IS HEREBY STIPULATED AND AGREED, by and between the Parties through

their undersigned attorneys, that ED&F may respond to the Motions in a single omnibus

memorandum, not to exceed 50 pages in length, on or before April 30, 2020. The Third-Party

Plaintiffs may file reply memoranda of law on or before May 15, 2020.


Dated: April 3, 2020
       New York, NY

BINDER & SCHWARTZ LLP                             K&L GATES LLP



 /s/ Neil S. Binder                                /s/ Brandon R. Dillman
Neil S. Binder                                    John C. Blessington (pro hac vice)
Wendy H. Schwartz                                 Brandon R. Dillman (pro hac vice)
M. Tomas Murphy                                   State Street Financial Center
Gregory C. Pruden                                 One Lincoln Street
366 Madison Avenue, Sixth Floor                   Boston, MA 02111
New York, NY 10017                                T: 617.261.3100
Tel: (212) 510-7008                               F: 617.261.3175
Fax: (212) 510-7229
                                                  Attorneys for Third-Party Plaintiffs
Attorneys for Third-Party Defendant               DW Construction, Inc. Retirement Plan,
ED&F Man Capital Markets, Ltd.                    Kamco Investments, Inc. Pension Plan,
                                                  Kamco LP Profit Sharing Pension Plan,
                                                  Moira Associates LLC 401(k) Plan, Linden
                                                  Associates Defined Benefit Plan, Riverside
                                                  Associates Defined Benefit Plan, American
                                                  Investment Group of New York, L.P. Pension
                                                  Plan, Stacey Kaminer, Joan Schulman,
                                                  David Schulman, Newsong Fellowship
                                                  Church 401(k) Plan, and Alexander Jamie
                                                  Mitchell III




                                              2
        Case 1:18-md-02865-LAK Document 312 Filed 04/03/20 Page 3 of 3



KOSTELANETZ & FINK LLP                     GUSRAE KAPLAN NUSBAUM PLLC



 /s/ Eric Smith                             /s/ Kari Parks
Bryan Skarlatos                            Martin H. Kaplan
Eric Smith                                 Kari Parks
7 World Trade Center, 34th Floor           120 Wall Street
250 Greenwich Street                       New York, NY 10005
366 Madison Avenue, Sixth Floor            Telephone: (212) 269-1400
New York, NY 10007                         Fax: (212) 809-4147
T: 212-808-8100
F: 212-808-8108                            Attorneys for Third-Party Plaintiffs
                                           The Goldstein Law Group PC 401(k)
Attorneys for Third-Party Plaintiffs       Profit Sharing Plan and Sheldon Goldstein
Del Mar Asset Management Savings
and Retirement Plan and Federated
Logistics LLC 401(k) Plan



IT IS SO ORDERED.




HON. LEWIS A. KAPLAN, U.S.D.J.




                                       3
